ABATEMENT Order filed July 26, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00102-CV
                                   ____________

                        ARGUERA'S PAINT, Appellant

                                        V.

            XUAN LI AND VERONICA HERNANDEZ, Appellees


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-42736

                             ABATEMENT ORDER

      On July 18, 2022, the parties notified this court that the parties had reached
an agreement to settle the issues on appeal and the appeal is now moot.
Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 26, 2022. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.

                                      PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson.